Citation Nr: 1222038	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-22 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.D.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1972 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  


FINDING OF FACT

PTSD is related to an in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5102, 5103, 5103(A), 5107 (West 2002) with implementing regulations at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board also acknowledges that various judicial decisions have addressed the notice and assistance requirement of VCAA.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board, however, need not consider the question of VCAA compliance because there is no harm to the appellant as a result of any VCAA deficiencies in view of the fact that the full benefit sought by the Veteran as to the issue is being granted by this decision of the Board.  The RO will have the opportunity to address the issues of the appropriate disability rating and effective date of the award at the time it implements the Board's decision.  At this time, any defect is harmless error.

II.  Facts

The Veteran's service treatment records show that he was treated in July 1972 for a retained bullet, left axilla, with neuritis left upper extremity.  He was reportedly shot prior to service in December 1970.  This condition was noted to have pre-existed the Veteran's active duty service.  Following hospitalization for this condition in July 1972, the Veteran was recommended for a medical discharge from service due to this condition.  

The Veteran's service treatment records are devoid of complaints or treatment for PTSD.  They show that in September 1972 he was treated for anxiety and an inability to sleep and was prescribed Valium.  

On file are VA group addiction psychiatric notes beginning in September 2006 showing therapy for anger management, and noting that the Veteran had been admitted to the group in December 2005.  These records contain the Veteran's report that he had been sexually assaulted in service when some fellow servicemen threw a bag over his had and at least two people raped him.  He said they told him it was retaliation for him falling out of a forced march earlier that day which made everyone march farther.  

VA outpatient treatment records include a mental health medication initial visit record in August 2007 stating that the Veteran opened up about his service trauma to his addiction counselor, R.D., about eight to nine months earlier.  He also reportedly recently told his wife about the incident, but regretted telling her since she betrayed his trust by telling other family members.  These records also contain the Veteran's report that he did not have combat experience and was not stationed in a combat zone.  

In a statement dated in April 2007, the Veteran reported that while serving at Camp Pendleton he was raped by two to three fellow servicemen.  He said that they put a duffle bag over the top part of his body so he didn't see them.  He said he reported the incident and went to the dispensary and was told that there would be an ongoing investigation and he would be informed of the results.  He said that instead he was given a medical discharge because of a preexisting bullet injury to his left axilla.  He reported that since the incident he has been in and out of rehabilitation facilities, been jailed numerous times for acts of anger, had two divorces and hours of counseling.  He said that for over 30 years he drank himself through the memories.  

In May 2007, the Veteran filed a claim for service connection for PTSD claiming an onset date in the 1980s.

A VA medical center discharge summary shows that the Veteran was voluntarily admitted to a PTSD program from September 2007 to October 2007.  This record reports that he was brutally assaulted in the military and then suffered another assault four years earlier which brought back memories of the first (inservice) assault.  This record notes that the Veteran stopped drinking at this point which caused him to become angrier and angrier at which time he began counseling.  He was also noted to have begun experiencing nightmares at the point he reported the inservice stressor to his counselor.  He reportedly last drank alcohol in 2003.  This record contains a licensed social worker's assessment that the Veteran was sexually assaulted in service and has attempted to live a normal life, but perceived that he had lived a "false life, living behind a facade of normalcy".  The social worker reported that the Veteran needed to deal with the trauma and impact on his life in all its aspects.  She stated that his PTSD symptoms had spanned nearly 37 years, resulting from a severe, life threatening rape, assault in service, and met all the criteria for PTSD.  The social worker also noted that the Veteran began abusing alcohol following the sexual trauma in service and the addiction was secondary to his PTSD.  She further reported that he had been in recovery for 4 years, choosing to cope with alcohol even though it resulted in an increase in his PTSD symptoms.  He was noted throughout the course of the PTSD program to demonstrate sincerity.  The Veteran was noted to have benefitted from the PTSD program and was assessed as having an optimistic prognosis.  

At a PTSD examination in November 2007, the Veteran reported a substance abuse history with a history of intoxication with fighting and about 6 DUIs (driving under the influence) over the years.  He also reported being in jail at least 8 or 9 occasions for fighting while intoxicated, including spending a year in jail in the 1970s after significantly hurting two men in a fight.  He was noted to be married to his fourth wife who recently told him she was done with their marriage.  He said he had a child from each marriage who he still kept in contact with.  He was noted to have last worked as a hairstylist about six months earlier and had a long history of difficulties on the job.  The examiner reported that the Veteran had chronic severe symptoms PTSD secondary to the sexual assault in service, along with depressive disorder, NOS, and dissociative disorder, NOS, secondary to PTSD.  He said he also had a history of alcohol dependence, which was currently in early remission, also secondary to PTSD.  He was noted to have responded minimally to treatment.  He was diagnosed as having PTSD, chronic and severe, secondary to sexual assault in the military; depressive disorder, not otherwise specified, secondary to PTSD; dissociative disorder , not otherwise specified, secondary to PTSD; and alcohol dependence, in early remission, secondary to PTSD.  

At a VA general examination in November 2007, the Veteran said that he was mainly not working because of his mental problems.  He reported being unemployed for the last six months and said he used to work on women's hair.  He said he was recently hospitalized in South Dakota for PTSD.  

VA treatment records from October 2007 to May 2009 show that the Veteran had continuing problems with PTSD symptoms.  Records in November 2007 and December 2007 note that the Veteran was experiencing an exacerbation of PTSD and anxiety symptoms and also note that he had remained sober.  A VA inpatient case manage discharge note in October 2008 reflects a diagnoses of PTSD related to military sexual trauma and major depressive disorder.  The Veteran was given a global assessment of functioning (GAF) score of 30 at admission and 45 at discharge.  A January 2009 record shows that the Veteran was taken to a VA emergency department and admitted after ingesting some pills and taking alcohol.  He absolutely denied that it was a suicide attempt.  He was noted to have quit alcohol five years earlier until the present relapse.  He was noted to have PTSD due to military sexual trauma in 1972 and his PTSD symptoms were noted to be a continuing problem for him.  He was discharged to be followed up by R.D., and other staff members at a VA Outpatient Substance Abuse Treatment Program.  

In a congressional letter dated in April 2009, the Veteran reported that after being at Camp Pendleton for a short time, he was taking a shower one night and was knocked out momentarily.  He said he was able to get some of his bearing back and found a duffle bag over his head and was being beaten and raped by at least three other soldiers.  He said he went to the dispensary for medical attention and reported it to Command Post.  He added that he was put on light duty at this time.  He also said he was later told that they did not find out who assaulted him, and that he was being medically discharged because of the bullet he had in his left axilla.  He said he knew he was being kicked out to "save face".  

On file is a September 2011 letter from a VA psychiatric social worker stating that he had performed as the Veteran's case manager and mental health provider for more than a year.  He said that it was very clear to him that the Veteran continued in substantial crisis as a result of a gang rape he suffered by his unit members (in service).  He added that prior to engaging in substance abuse treatment, the Veteran constantly self-medicated with alcohol in order to function.  He reported that the Veteran had a year of sobriety and was on psychotropic medication which had stabilized him to a degree.  

On file is an October 2011 letter from a retired VA addiction counselor, R.D., stating that he had known the Veteran for over 10 years in his capacity as an addiction counselor.  He said that the Veteran disclosed to him in confidence that he had been "gang raped" in service and had not disclosed this to anyone in his family as he was overwhelmed with shame and guilt.  He said that the Veteran's shame was "massive and enmeshed in symptoms of [PTSD].  He added that the Veteran's alcohol abuse and assaultive behaviors over the years were a manifestation of his PTSD and military sexual trauma.   

In September 2011, the RO received a letter from the mother of the Veteran's son explaining that she and the Veteran had made plans to get married prior to the Veteran's service, but that those plans were cancelled after the Veteran returned home from service due to an "extreme negative alteration in his behavioral and social skills".  She reported that the Veteran had anxiety, anger, and sleep problems and began drinking heavily shortly after service.  She said that the Veteran later revealed to her the assault in service at which time it became clear to her why his behavior drastically changed when he was discharged from service.  

At a Board hearing at the RO in April 2012, the Veteran testified that that he reported that assault in service at the dispensary and was sent over the command post where he reported it to an officer.  He said the officer interviewed him for a few minutes and told him the incident would be investigated.  He said while at the dispensary he was treated for a busted lip and bruises on his ribs and neck.  He said that after several inquiries into the matter, he was told he was being given a medical discharge and that they hadn't found out who was responsible for the assault.  He said he began seeking VA treatment for anger management and alcohol abuse in February 2002 and finally told his counselor, R.D., about the rape.  The Veteran's counselor, R.D., also attended the hearing and testified that he retired from the VA mental health clinic two years earlier.  He spoke of his extensive background with substantive abuse therapy, domestic violence therapy and anger management.  He also reported that he worked in the inpatient post traumatic stress treatment for combat veterans for four years.  He said that when the Veteran told him about the rape in 2002, it didn't come as a surprise, but "certainly made things fit".  He explained that the "dynamics just fit so well that it [left him] with no doubt" about the gang rape.  He added that the Veteran had masked the episode with drinking.  

III.  Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; C.F.R. § 3.303(a).  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki,602 F. 3d 1343, 1347 (Fed. Cir. 2010). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Generally, corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). However, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed inservice stressor based on personal assault.  Examples of such evidence includes evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5). Significantly, 38 C.F.R. § 3.304(f) (5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 

At the outset, the Board notes that the Veteran is not claiming nor is shown to have engaged in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

In addressing the criteria for establishing service connection for PTSD, as noted on the VA examination report and treatment records, the Veteran clearly has a current diagnosis of PTSD.  Thus, the remaining question is whether there is a link, established by medical evidence, between current symptoms and an in-service stressor; as well as credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In terms of credible supporting evidence of the claimed inservice stressor, as the facts above indicate, the Veteran's asserts that he was assaulted by at least two fellow servicemen who threw a duffle bag over his head and raped him.  He said that he reported the incident to the medical dispensary and to Command Post, but there is no record of his report in his service treatment or personnel records.  The Veteran surmises that he was given a medical discharge from service for an unrelated condition of the left axilla in order to avoid dealing with the assault.  As far as the Veteran's reported sexual assault, there is no reason to doubt the credibility of this report.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006) (lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence.)  Rather, the Veteran's credibility regarding the assault is bolstered by the medical care providers who treated him.  In this regard, the Veteran's treating VA counselor of over 10 years, R.B., testified on his behalf at the April 2012 Board hearing by reporting that the Veteran finally confided in him about the assault and that the "dynamics just fit so well that it [left him] with no doubt [about the gang rape]."  There is also a PTSD inpatient program discharge summary, dated in October 2007, stating that the Veteran's PTSD symptoms had spanned nearly 37 years, resulting from a severe, life threatening rape, assault in service.  This summary shows that the Veteran met all the criteria for PTSD and was noted to have begun abusing alcohol following the sexual trauma in service.  Moreover, this report shows that the Veteran had been in recovery for 4 years, choosing to cope with alcohol even though it resulted in an increase in his PTSD symptoms.  Significantly, the author of this summary, a social worker, noted that throughout the course of the PTSD program the Veteran demonstrated sincerity.  Also, a VA psychiatric social worker who had been treating the Veteran for a year stated in September 201 that it was very clear to him that the Veteran continued in substantial crisis as a result of the gang rape he suffered by his unit members (in service).  In addition, as far as alternate forms of supporting evidence, there is a service treatment record showing that the Veteran was treated for anxiety and sleep problems in September 1972, and records showing that he began abusing alcohol shortly after service.  There is also a statement from the Veteran's ex-finance in September 2011 noting a drastic change in his behavior following his service discharge.  Here, the post-service mental health professionals' opinions constitute credible corroboration of the in-service stressor.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  We also note that during service, there was a report that he was anxious, could not sleep and was provided Valium.

Regarding a link, established by medical evidence, between current symptoms and an in-service stressor, the evidence discussed above supports a link.  In addition, the November 2007 VA examiner reported that the Veteran had chronic severe symptoms of PTSD secondary to the sexual assault in service.  There are also numerous VA outpatient records noting that the Veteran had PTSD due to military sexual trauma in 1972.

Because there is a medical diagnosis of PTSD related to the claimed in-service stressor, and credible supporting evidence of the occurrence of the stressor, the Board concludes that the preponderance of the evidence supports the grant of service connection for PTSD.


ORDER

Service connection for PTSD is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


